Citation Nr: 0606034	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the VA erred in its decision to change the veteran's 
medical enrollment status from Priority Group 7c to Priority 
Group 8c.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination of a VA Medical 
Center (VAMC) in Gainesville, Florida, from the RO in St. 
Petersburg, Florida.  A notice of disagreement was received 
March 2004, a statement of the case was issued that month, a 
substantive appeal was received from the veteran in April 
2004, and the veteran's request that this case be advance on 
the Board's docket was granted.  A hearing was held before 
the undersigned in October 2004.

The case was previously before the Board in November 2004, at 
which time the claim was dismissed as moot.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2005 
Order, the Court vacated and remanded the Board's decision as 
to whether the claim should have been dismissed as moot.


FINDING OF FACT

In February 2006, after the Court's Order vacating the 
November 2004 Board decision and prior to the promulgation of 
a subsequent Board appellate decision in this case, the Board 
received notification from the appellant that he wanted to 
withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).

In a written statement which was received at the Board in 
February 2006, the veteran indicated that he no longer wanted 
to pursue his claim for whether the VA erred in its decision 
to change the veteran's medical enrollment status from 
Priority Group 7c to Priority Group 8c.  The statement was 
received after the Court's Order vacating the November 2004 
Board decision and prior to the promulgation of a subsequent 
Board appellate decision in this case. 

As the appellant has withdrawn this appeal in these matters, 
the Board finds that here remain no allegations of errors of 
fact or law for appellate consideration in this case.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  No 
further action on the part of the RO is necessary with 
respect to the withdrawn appeal.


ORDER

The appeal with respect to the issue of whether the VA erred 
in its decision to change the veteran's medical enrollment 
status from Priority Group 7c to Priority Group 8c is 
dismissed.



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


